DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 07/05/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Specification objection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets et al. (EP3477409B1 -hereinafter Albets) in view of Kriss et al. (US20150205309A1 -hereinafter Kriss).
Regarding Claim 1, Albets teaches a method for implementing intelligent refrigeration state classification in an Internet of Things (IoT) computing environment by a processor, comprising: 
automatically classifying refrigeration states using a signal from (see [0033]; Albets: “The apparatus includes temperature sensors St1-St4 and pressure sensors Sp1-Sp2 configured and arranged for measuring several operating parameters of the refrigeration system, and providing corresponding electrical signals representative of the measurements.” See [0035]; Albets: “a detailed description of some embodiments of the method of the first aspect of the invention are given, including both the training/learning phase and the evaluation phase.” See [0016]; Albets: “the method of the first aspect of the invention comprises using a Support Vector Machine (SVM) algorithm to classify the healthy reference values and the virtual reference values associated to each anomaly into different classes, and to perform the above mentioned comparison of the evaluation process to determine to which of the classes the currently measured operating parameters values belong.”)
However, Albets does not explicitly teach … using a signal from only a single IoT sensor.
Kriss from the same or similar field of endeavor teaches: … using a signal from only a single IoT sensor (see [0033]; Kriss: “A plurality of networked devices, which may be referred to collectively herein as “Motes 102, 104,” may be adapted or configured to sample data produced by one or more sensors, and to transmit the sensor data to a processing system 108, 120.” See [0068]; Kriss: “A time-series analysis may be applied to identify features for a single sensor over time, and/or to determine trends or changes, which may indicate the onset of failure.” That is, the one sensor/a single sensor reads on ‘only a single IoT sensor’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Albets to include Kriss’s features of using a signal from only a single IoT sensor. Doing so would reduce cost and improve asset management systems applicable to refrigeration assets. (Kriss, [0011])

Regarding Claim 2, the combination of Albets and Kriss teaches the limitations as described in claim 1, Albets further teaches further including determining a plurality of refrigeration state classifiers for the refrigeration system according to a segregation operation and a machine learning operation in the training phase. See [0016]; Albets: “the method of the first aspect of the invention comprises using a Support Vector Machine (SVM) algorithm to classify the healthy reference values and the virtual reference values associated to each anomaly into different classes.” See [0012]; Albets: “the above mentioned learning mode process comprises performing said measurements of several operating parameters of the refrigeration system when operating under several and different contour working conditions, with no anomalies, to obtain corresponding groups of different healthy reference values, each group associated to a respective of said contour working conditions.” That is, the healthy reference values and the virtual reference values is classified based on operating under several and different contour working conditions (segregation operation) and SVM algorithm (machine learning)).

Regarding Claim 5, the combination of Albets and Kriss teaches the limitations as described in claim 1, Albets teaches further including: 
comparing one or more of a plurality of refrigeration state classifiers to defined refrigeration classification states; and (see [0018]; Albets: “the method of the first aspect of the invention comprises performing the comparison of the evaluation process for all the values of each group, including, regarding the groups of virtual reference values, the first and the second virtual reference values, and, regarding the groups of healthy reference values, the healthy indicator values and the healthy control values.”)
determining one or more refrigeration anomalies according to comparing the one or more of the plurality of refrigeration state classifiers. (see [0015]; Albets: “the method of the first aspect of the present invention comprises comparing, at the evaluation process, the values obtained from the measurements of the operating parameters with the healthy reference values and with the virtual reference values, to diagnose if the refrigeration system is whether operating under conditions with no anomalies or working with some of said different anomalies, and in that latter case also to identify which of the different anomalies is occurring, depending on the result of said comparison.”)

Regarding Claim 8, Albets teaches a system for implementing intelligent refrigeration state classification in an Internet of Things (IoT) computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: (see [0031]; Albets)
automatically classify refrigeration states using a signal from ( see [0033]; Albets: “The apparatus includes temperature sensors St1-St4 and pressure sensors Sp1-Sp2 configured and arranged for measuring several operating parameters of the refrigeration system, and providing corresponding electrical signals representative of the measurements.” See [0035]; Albets: “a detailed description of some embodiments of the method of the first aspect of the invention are given, including both the training/learning phase and the evaluation phase.” See [0016]; Albets: “the method of the first aspect of the invention comprises using a Support Vector Machine (SVM) algorithm to classify the healthy reference values and the virtual reference values associated to each anomaly into different classes, and to perform the above mentioned comparison of the evaluation process to determine to which of the classes the currently measured operating parameters values belong.”)
However, Albets does not explicitly teach … using a signal from only a single IoT sensor.
Kriss from the same or similar field of endeavor teaches: … using a signal from only a single IoT sensor (see [0033]; Kriss: “A plurality of networked devices, which may be referred to collectively herein as “Motes 102, 104,” may be adapted or configured to sample data produced by one or more sensors, and to transmit the sensor data to a processing system 108, 120.” See [0068]; Kriss: “A time-series analysis may be applied to identify features for a single sensor over time, and/or to determine trends or changes, which may indicate the onset of failure.” That is, the one sensor/a single sensor reads on ‘only a single IoT sensor’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Albets to include Kriss’s features of using a signal from only a single IoT sensor. Doing so would reduce cost and improve asset management systems applicable to refrigeration assets. (Kriss, [0011])

Regarding Claim 9, the limitations in this claim is taught by the combination of Albets and Kriss as discussed connection with claim 2.

Regarding Claim 12, the limitations in this claim is taught by the combination of Albets and Kriss as discussed connection with claim 5.
Regarding Claim 15, Albets teaches a computer program product for implementing intelligent refrigeration state classification in an Internet of Things (IoT) computing environment by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that automatically classifies refrigeration states using a signal from ( see [0033]; Albets: “The apparatus includes temperature sensors St1-St4 and pressure sensors Sp1-Sp2 configured and arranged for measuring several operating parameters of the refrigeration system, and providing corresponding electrical signals representative of the measurements.” See [0035]; Albets: “a detailed description of some embodiments of the method of the first aspect of the invention are given, including both the training/learning phase and the evaluation phase.” See [0016]; Albets: “the method of the first aspect of the invention comprises using a Support Vector Machine (SVM) algorithm to classify the healthy reference values and the virtual reference values associated to each anomaly into different classes, and to perform the above mentioned comparison of the evaluation process to determine to which of the classes the currently measured operating parameters values belong.”)
However, Albets does not explicitly teach … using a signal from only a single IoT sensor.
Kriss from the same or similar field of endeavor teaches: … using a signal from only a single IoT sensor (see [0033]; Kriss: “A plurality of networked devices, which may be referred to collectively herein as “Motes 102, 104,” may be adapted or configured to sample data produced by one or more sensors, and to transmit the sensor data to a processing system 108, 120.” See [0068]; Kriss: “A time-series analysis may be applied to identify features for a single sensor over time, and/or to determine trends or changes, which may indicate the onset of failure.” That is, the one sensor/a single sensor reads on ‘only a single IoT sensor’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Albets to include Kriss’s features of using a signal from only a single IoT sensor. Doing so would reduce cost and improve asset management systems applicable to refrigeration assets. (Kriss, [0011])

Regarding Claim 16, the limitations in this claim is taught by the combination of Albets and Kriss as discussed connection with claim 2.

Regarding Claim 19, the limitations in this claim is taught by the combination of Albets and Kriss as discussed connection with claim 5.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets, in view of Kriss, and further in view of Hanley et al. (US 20140123690 A1 – hereinafter Hanley)
Regarding Claim 3, the combination of Albets and Kriss teaches the limitations as described in claim 2, Albets teaches further including defining the plurality of refrigeration state classifiers to include a defrost state (see Fig. 3 and [0051]; Albets discloses a defrosting process),(see [0048]; Albets: “In this phase, each time a stable state is calculated.” See [0051]; Albets: “The steady-state measurement must be performed after a defrosting process and at night. The reason for these requirements is to always be able to obtain stable states that can be comparable between them”). 
However, the combination of Albets and Kriss does not explicitly teach further including defining the plurality of refrigeration state classifiers to include …a defrost recovery state…
Hanley from the same or similar field of endeavor teaches further including defining the plurality of refrigeration state classifiers to include …a defrost recovery state … (see [0029]; Hanley: “In particular, defrost cycle 400 includes (in sequential order) an initial off step 410, a pre-chill step 420, a defrost step 430, a dwell step 440, a fan delay step 450, a recovery step 460, and a final off step 470.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Albets and Kriss to include Hanley’s features of determining a plurality of refrigeration state classifiers for the refrigeration system according to a segregation operation. Doing so would return refrigerator appliance to its steady state operating condition after defrost cycle to improve an energy efficiency of the refrigerator appliance. (Hanley, [0007] and [0034])

Regarding Claim 10, the limitations in this claim is taught by the combination of Albets, Kriss, and Hanley as discussed connection with claim 3.

Regarding Claim 17, the limitations in this claim is taught by the combination of Albets, Kriss, and Hanley as discussed connection with claim 3.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets, in view of Kriss, in view of Park (KR 2004-0004816 A -hereinafter Park -Note: as per machine translation attached).
Regarding Claim 4, the combination of Albets and Kriss teaches the limitations as described in claim 1, Albets further including defining the operational phase to: continuously collect temperature data over the selected time period by the IoT sensor (see [0031]; Albets: “Figure 3 is a plot showing the temperature evolution vs. time of a refrigeration chamber around a defrosting cycle, after which a measurement time interval is defined to perform reliable stable measurements according to the method of the first aspect of the invention.” That is, the sensor keeps measuring the temperature over the time.); 
However, Albets does not explicitly teach apply a de-noising operation to a plurality of signal disturbances from a plurality of sources; and generate a report that automatically tag the refrigeration states for each time series signal for the refrigeration system.
Kriss from the same or similar field of endeavor teaches:
generate a report that automatically tag the refrigeration states for each time series signal for the refrigeration system. (see [0068]; Kriss: “Asset classification may be used to classify or tag assets based on computed values, changes over time, etc. Asset classification may consider all data to determine if an asset should be tagged for repair, for example.” See [0096]; Kriss: “Asset tags may be added, deleted and/or changed in a manner that characterizes the state-of-health of a refrigeration system and status of repairs associated with the refrigeration system. In one example, asset tagging may include a status indicator that can be incremented, decremented, or otherwise modified to indicate progress, status, state of a repair and/or or changes in performance.” See [0098]; Kriss: “changes or improvements in performance of a refrigeration system, or lack thereof, may be reported before, during or after service, maintenance or repairs.”)
	The same motivation to combine Albets and Kriss set forth for Claim 1 equally applies to Claim 4.
However, the combination of Albets and Kriss does not explicitly teach apply a de-noising operation to a plurality of signal disturbances from a plurality of sources;
Park from the same or similar field of endeavor teaches:
apply a de-noising operation to a plurality of signal disturbances from a plurality of sources; and (see Abstract; Park: “A noise reduction method of a refrigerator is provided to reduce an abnormal noise caused by a refrigerant by giving disturbance to the flow of the refrigerant.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Albets and Kriss to include Park’s features of applying a de-noising operation to a plurality of signal disturbances from a plurality of sources. Doing so would minimize the occurrence of abnormal noise.

Regarding Claim 11, the limitations in this claim is taught by the combination of Albets, Kriss, and Park as discussed connection with claim 4.

Regarding Claim 18, the limitations in this claim is taught by the combination of Albets, Kriss, and Park as discussed connection with claim 4.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets, in view of Kriss, in view of Kamon et al. (JP2005069540A -hereinafter Kamon -Note: as per machine translation attached).
Regarding Claim 6, the combination of Albets and Kriss teaches the limitations as described in claim 1; however, Albets does not explicitly teach further including collecting temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed.
Kamon from the same or similar field of endeavor teaches further including collecting temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed. (see page 4, ninth paragraph; Kamon discloses the outside temperature detection part outside the refrigerator’. See page 4, tenth paragraph; Kamon: “The time series data storage means 16 includes refrigerator component control data (compressor speed, ON / OFF of the internal fan, etc.) and refrigerator operation status data (rapid freezing operation, deodorizing operation, internal set temperature, presence / absence of door opening / closing) Etc.) and actual usage environment data (outside air temperature, refrigerator temperature, freezer temperature, etc.), and from these data, data necessary for failure analysis and failure prediction of the refrigerator is selected and the clock of the clock function 23 is selected.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Albets and Kriss to include Kamon’s features of collecting temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed. Doing so would determine a failure part and to predict failure when a failure occurs in the refrigerator. (Kamon, Abstract)

Regarding Claim 13, the limitations in this claim is taught by the combination of Albets, Kriss, and Kamon as discussed connection with claim 6.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets, in view of Kriss, in view of Kriss (US 20110224947 -hereinafter Kriss2).
Regarding Claim 7, the combination of Albets and Kriss teaches the limitations as described in claim 1; however, it does not explicitly teach further including filtering one or more known external events having possible negative impact upon a temperature signal of the refrigeration system.
Kriss2 from the same or similar field of endeavor teaches further including filtering one or more known external events having possible negative impact upon a temperature signal of the refrigeration system. (see [0083]; Kriss2: “statistical analysis may be used to filter raw data to identify and exclude anomalous measurements and/or discontinuities, such as elevated temperature and recovery cycles associated with a door opening event.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Albets and Kriss to include Kriss2’s features of filtering one or more known external events having possible negative impact upon a temperature signal of the refrigeration system. Doing so would avoid inefficiencies, component malfunction or other dysfunctions. (Kriss, [0083])

Regarding Claim 14, the limitations in this claim is taught by the combination of Albets, Kriss, and Kriss2 as discussed connection with claim 7.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albets, in view of Kriss, in view of Kamon et al. (JP2005069540A -hereinafter Kamon -Note: as per machine translation attached) further in view of Kriss (US 20110224947 -hereinafter Kriss2).
Regarding Claim 20, Albets teaches the limitations as described in claim 15; however, Albets does not explicitly teach further including an executable portion that: collects temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed; and filters one or more known external events having possible negative impact upon a temperature signal of the refrigeration system.
Kamon from the same or similar field of endeavor teaches further including an executable portion that: collects temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed; (see page 4, ninth paragraph; Kamon discloses the outside temperature detection part outside the refrigerator’. See page 4, tenth paragraph; Kamon: “The time series data storage means 16 includes refrigerator component control data (compressor speed, ON / OFF of the internal fan, etc.) and refrigerator operation status data (rapid freezing operation, deodorizing operation, internal set temperature, presence / absence of door opening / closing) Etc.) and actual usage environment data (outside air temperature, refrigerator temperature, freezer temperature, etc.), and from these data, data necessary for failure analysis and failure prediction of the refrigerator is selected and the clock of the clock function 23 is selected.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Albets and Kriss to include Kamon’s features of collecting temperature time series data from one or more additional IoT sensors for both the refrigeration system being unsealed and the refrigeration system being sealed. Doing so would determine a failure part and to predict failure when a failure occurs in the refrigerator. (Kamon, Abstract)
Kriss2 from the same or similar field of endeavor teaches filtering one or more known external events having possible negative impact upon a temperature signal of the refrigeration system. (see [0083]; Kriss2: “statistical analysis may be used to filter raw data to identify and exclude anomalous measurements and/or discontinuities, such as elevated temperature and recovery cycles associated with a door opening event.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Albets, Kriss, and Kamon to include Kriss2’s features of filtering one or more known external events having possible negative impact upon a temperature signal of the refrigeration system. Doing so would avoid inefficiencies, component malfunction or other dysfunctions. (Kriss, [0083])

Response to Arguments
Applicant’s arguments filed 07/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 10) which recites:
“Applicants, however, have amended independent claims 1, 8, and 15 to clarify that the present invention uses only a single IoT sensor and rather uses machine learning techniques on this single signal to generate the refrigeration state classifiers.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Kriss, has been relied upon to reject the limitations incorporated in the amendment. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Examiner would like to encourage Applicant to add further limitations to help to claims overcome being abstract and distinguish from currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US20200097776A1) discloses providing information related to a current state of at least one object kept in a refrigerator by using a spectrometric sensor as well as a camera and an environmental sensor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117         
                                                                                                                                                                                               /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117